PER CURIAM.
The only point raised in this appeal by the defendant-lessor from an adverse final money judgment in an action for breach of lease, is that the plaintiff-lessee failed to properly prove its damages. Having considered the contentions raised in the parties’ briefs in the light of the record on appeal and the transcript of the non-jury trial, we are of the opinion that no reversible error has been demonstrated because the award of damages is supported by unrefuted competent substantial evidence.
Affirmed.